Case 8:17-cr-00042-VMC-CPT Document 251 Filed 09/15/20 Page 1 of 6 PageID 1725




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    UNITED STATES OF AMERICA


    v.                                   Case No.: 8:17-cr-42-T-33CPT


    WALTER HUGO RODRIGUEZ LOPEZ

    _____________________________/

                                     ORDER

           This cause is before the Court pursuant to Defendant

    Walter Hugo Rodriguez Lopez’s pro se Motion for Compassionate

    Release and Immediate Voluntary Deportation (Doc. # 248),

    filed on September 3, 2020. The United States of America

    responded on September 10, 2020. (Doc. # 250). For the reasons

    that follow, the Motion is denied.

    I.     Background

           On February 23, 2018, the Court sentenced Rodriguez

    Lopez to a term of imprisonment of 135 months for conspiracy

    to possess with the intent to distribute five kilograms or

    more   of   cocaine    while   aboard    a   vessel    subject   to   the

    jurisdiction    of    the   United   States.   (Doc.    ##   203,   204).

    Rodriguez Lopez is thirty-six years old and his projected

    release date is in August 2026. (Doc. # 250 at 2).




                                         1
Case 8:17-cr-00042-VMC-CPT Document 251 Filed 09/15/20 Page 2 of 6 PageID 1726




          Rodriguez Lopez filed his first pro se construed motion

    for compassionate release (Doc. # 244) on July 10, 2020. On

    August 4, 2020, the Court denied that motion without prejudice

    to   the   extent   it   sought    compassionate      release   because

    Rodriguez Lopez failed to allege, much less prove, that he

    had exhausted his administrative remedies. (Doc. # 247).

          Now, in his renewed Motion, Rodriguez Lopez again seeks

    compassionate    release   under    Section    3582(c)(1)(A)(i),      as

    amended by the First Step Act, because of the COVID-19

    pandemic, his obesity, and his desire to immediately return

    to his home country of Guatemala. (Doc. # 248). He argues

    that he has exhausted his administrative remedies because he

    requested   compassionate     release   from    the    Warden   of   his

    facility on June 26, 2020, which the Warden never answered.

    (Id. at 9). He then “completed the BP-9 form and sen[t] it to

    the Regional Office” on August 12, 2020. The Motion is ripe

    for review.

   II.    Discussion

          The United States argues that the Motion should be denied

    (1) for failure to exhaust administrative remedies and (2) on

    the merits. (Doc. # 250).

          A term of imprisonment may be modified only in limited

    circumstances. 18 U.S.C. § 3582(c). Rodriguez Lopez argues


                                       2
Case 8:17-cr-00042-VMC-CPT Document 251 Filed 09/15/20 Page 3 of 6 PageID 1727




    that     his   sentence       may     be      reduced        under     Section

    3582(c)(1)(A)(i), which states:

           the court, upon motion of the Director of the Bureau
           of Prisons, or upon motion of the defendant after
           the    defendant    has    fully    exhausted    all
           administrative rights to appeal a failure of the
           Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the
           receipt of such a request by the warden of the
           defendant’s facility, whichever is earlier, may
           reduce the term of imprisonment . . . after
           considering the factors set forth in section
           3553(a) to the extent they are applicable, if it
           finds that [ ] extraordinary and compelling reasons
           warrant such a reduction . . . and that such a
           reduction is consistent with the applicable policy
           statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

    expands the criteria for compassionate release and gives

    defendants the opportunity to appeal the [BOP’s] denial of

    compassionate release.” United States v. Estrada Elias, No.

    CR 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21,

    2019)(citation omitted). “However, it does not alter the

    requirement that prisoners must first exhaust administrative

    remedies before seeking judicial relief.” Id.

           Rodriguez   Lopez    alleges       that    he   has    exhausted       his

    administrative     remedies       because   “on    June      26,   2020,     [he]

    sought    to   resolve     this     request      for   early       release    by

    petitioning BOP through the Jesup Warden for an immediate

    release” but the “Warden never answered [his] petition.”


                                          3
Case 8:17-cr-00042-VMC-CPT Document 251 Filed 09/15/20 Page 4 of 6 PageID 1728




    (Doc. # 248 at 9). He has attached a copy of his June 26

    request, (Id. at 14-15), and there is no response by the

    Warden in the record. According to the United States, however,

    the BOP’s records suggest that the Warden first received a

    request for compassionate release on August 14, 2020. (Doc.

    # 250-1 at 6).

         Nevertheless, on the basis of Rodriguez Lopez’s June 26

    request for compassionate release and his representation that

    he never received a response, the Court finds that Rodriguez

    Lopez has exhausted his administrative remedies. Still, the

    Court    denies    the     Motion        because   Rodriguez   Lopez’s

    circumstances are not extraordinary and compelling.

         The Sentencing Commission has set forth examples of

    qualifying    “extraordinary        and    compelling    reasons”    for

    compassionate release, including but not limited to: (1)

    terminal   illness;      (2)   a   serious   medical    condition   that

    substantially diminishes the ability of the defendant to

    provide self-care in prison; or (3) the death of the caregiver

    of the defendant’s minor children. USSG § 1B1.13, comment.

    (n.1). Rodriguez Lopez bears the burden of establishing that

    compassionate release is warranted. See United States v.

    Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2




                                         4
Case 8:17-cr-00042-VMC-CPT Document 251 Filed 09/15/20 Page 5 of 6 PageID 1729




    (M.D.    Fla.    June    7,    2019)(“Heromin       bears     the   burden    of

    establishing that compassionate release is warranted.”).

           Rodriguez Lopez has not alleged or shown how his medical

    condition    —    obesity      —    “substantially      diminish[es]        [his]

    ability . . . to provide self-care within the environment of

    a correctional facility.” USSG § 1B1.13 comment. (n.1). Thus,

    this     condition      does       not   create    an   extraordinary        and

    compelling reason for compassionate release. See Cannon v.

    United States, No. CR 11-048-CG-M, 2019 WL 5580233, at *3

    (S.D.    Ala.    Oct.    29,       2019)(“[D]espite     the    many    medical

    afflictions Cannon identifies, he does not state, much less

    provide evidence, that his conditions/impairments prevent him

    from providing self-care within his correctional facility.

    Rather, the medical records provided by Cannon show that his

    many conditions are being controlled with medication and

    there is no mention that his conditions are escalating or

    preventing him from being from being able to provide self-

    care.”).

           Furthermore, the Court agrees with the Third Circuit

    that “the mere existence of COVID-19 in society and the

    possibility that it may spread to a particular prison alone

    cannot      independently           justify       compassionate       release,

    especially       considering        BOP’s     statutory     role,     and    its


                                             5
Case 8:17-cr-00042-VMC-CPT Document 251 Filed 09/15/20 Page 6 of 6 PageID 1730




    extensive and professional efforts to curtail the virus’s

    spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

    2020). While Rodriguez Lopez’s obesity may make him more

    vulnerable to COVID-19, the Court is not convinced that this

    increased vulnerability is an extraordinary and compelling

    circumstance. Thus, Rodriguez Lopez’s Motion is denied.

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant Walter Hugo Rodriguez Lopez’s pro se Motion

    for Compassionate Release and Immediate Voluntary Deportation

    (Doc. # 248) is DENIED.

         DONE and ORDERED in Chambers in Tampa, Florida, this

    15th day of September, 2020.




                                      6
